Citation Nr: 1242871	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  04-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, status post radical prostatectomy with residual scar and mild urinary leakage. 

2.  Entitlement to service connection for erectile dysfunction, as secondary to prostate cancer.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for inflamed compound nervus of the left neck, actinic keratosis of the scalp, and actinic keratosis of the forearm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

These matters were previously before the Board in May 2006 when the Board denied the Veteran's claims.  The Veteran appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2009, the Court vacated the Board's May 2006 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  These matters were again before the Board in September 2009 and February 2011 when they were remanded for additional development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In February 2006, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had service aboard the USS Trathen and the USS Edson in the open waters of the Republic of Vietnam at various times from 1964 to 1966.

2.  The most objective competent credible evidence of record is against a finding that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.

3.  The Veteran is not presumed to have been exposed to herbicides in service, and there is not competent credible evidence of record that he was so exposed. 

4.  The earliest clinical evidence of a prostate disability is in 1995, approximately 29 years after separation from service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has residuals of prostate cancer causally related to active service.

6.  The Veteran reports that his erectile dysfunction disability began in 1995, approximately 29 years after separation from service.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has erectile dysfunction causally related to active service or a service-connected disability.

8.  The competent credible evidence of record reflects that the Veteran's erectile dysfunction is more likely than not related to his post-service prostatectomy, for which the Veteran is not service-connected. 

9.  The earliest clinical evidence of peripheral neuropathy is in 2003, approximately 37 years after active service.

10.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has bilateral peripheral neuropathy causally related to active service.

11.  The earliest clinical evidence of inflamed compound nervus of the left neck,
actinic keratosis of the scalp, and/or actinic keratosis of the forearm is in 2003, approximately 37 years after separation from service.  

12.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has inflamed compound nervus of the left neck, actinic keratosis of the scalp, and actinic keratosis of the forearm causally related to active service.


CONCLUSIONS OF LAW

1.  Residuals of prostate cancer, status post radical prostatectomy with residual scar and mild urinary leakage, were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Erectile dysfunction was not incurred in, or aggravated by, active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  Peripheral neuropathy of the left lower extremity was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  Peripheral neuropathy of the right lower extremity was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  Inflamed compound nervus of the left neck, actinic keratosis of the scalp, and actinic keratosis of the forearm, were not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In addition to some earlier correspondence which was incomplete in some aspects, VA informed the Veteran in October 2009, of what evidence was required to substantiate his claims, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective in the event of award of the benefit sought.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical records, lay statements, deck logs, ship histories, written articles on herbicides, Defense Personnel Records Information Retrieval System (DPRIS) reports, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to attempt to obtain.

The claims have been previously remanded for VA to attempt to obtain information as to when the Veteran's vessels were off the coast of Vietnam, and whether they entered any in-land waterways, and for ship deck logs for the pertinent time periods.  The claims file includes reports from DPRIS which notes that it has reviewed the pertinent deck logs and ship histories; thus, the Board finds that the actual deck logs need not be associated with the claims file.  The record does not indicate that DPRIS is not competent and credible to review the ship deck logs and report its findings.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In addition, based on the ship histories and the verified time periods when they were in the waters in the vicinity of Vietnam, the entire deck logs initially requested by the Board would not be relevant.  The Board also notes, that subsequent to the JMR and Board's initial remand, VA issued a document, "Compensation and Pension Bulletin" that identified vessels which traveled in the "brown waters" of the Republic of Vietnam.  

The claims file also includes a September 2012 formal finding with regard to the lack of information needed to corroborate a claim associated with exposure to herbicides. 

VA examinations and opinions were obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinions obtained in this case are adequate, as the opinions are predicated on examinations of the Veteran, an interview with the Veteran regarding his symptoms, and a review of the claims file.  They consider the pertinent evidence of record, to include the Veteran's statements, symptoms, and treatment records.  Rationale was provided for the opinion proffered.  The Board notes that the VA examiner, with regard to peripheral neuropathy, noted that the Veteran had peripheral neuropathy since 2006; however, VA clinical records reflect a diagnosis in 2004.  The Board finds that this two year difference is de minimis when considered with the record as a whole, to include the more than three decades between service and symptoms, and the likely etiology given for the Veteran's peripheral neuropathy.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Residuals of Prostate Cancer 

The first element of entitlement to service connection is a current disability.  A May 1995 private record reflects that the Veteran had a diagnosis of prostate cancer.  Thus, the first element for service connection has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Board will first consider the presumption of herbicide exposure.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Veteran's DD 214 reflects that the Veteran received the Vietnam Service Medal.  Administrative Remarks (NAVPERS 601-13) dated in August 1966 reflect that the Veteran was eligible for the Vietnam Service Medal for service on board the USS Edson (DD-946) from November 2 to December 5, 1965 and from December 14 to December 31, 1965.  

In January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ships are not among those listed.  The list of ships was updated in 2012, but the Veteran's ships are still not listed.  The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims  ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  The Veteran does not contend that he stepped on land in Vietnam.  Rather, he contends that while he was on the USS Edson, the ship was on the inland waterways of Vietnam.

The Veteran's personnel service records reflect that he served on the USS Trathen (DD 530) from May 1963 to February 26, 1965.  He served on the USS Edson from February 26, 1965 to August 1966. (See enlisted performance record and transfers and receipts (NAVPERS 601-12).  The records are negative for any finding that the Veteran served on the inland waterway of Vietnam or set foot on Vietnam land.

The claims file includes a June 1966 letter of appreciation from the Commanding Officer of the USS Edson, J.J. Vermilya.  The letter reflects that the USS Edson deployed to the Western Pacific from October 19, 1965 to April 28, 1966. 

Administrative remarks (NAVPERS 601-13) dated in August 1966 reflect that the Veteran was eligible for the Vietnam Service Medal for service on board the USS Edson from November 25 to December 1965, and from December 14 to December 31, 1965,  

A ship history for USS Trathen reflects that it served in the Tonkin Gulf from February 10 to March 7, 1966.  The DPRIS response also reflects that it was in the South China Sea at times between September t, 1964 and October 12, 1964.  The Veteran has not alleged that the USS Trathen went on the inland waterways or docked in Vietnam, and the evidence does not reflect such.  

A ship history for the USS Edson reflects that the on February 10, 1966, Commander J.J. Vermilya relieved Commander, Haynes as Commanding Officer.  On February 19, 1966, USS Edson escorted a truck convoy from Da Nang to the vicinity of Hue.  It notes that on February 19, 1966, the USS Edson escorted a truck convoy  from Da Nang to the vicinity of Hue.  The ship history is negative for the USS Edson traveling on an in-land waterway.  

A Defense Personnel records Information Retrieval System (DPRIS) response to a request for information reflects that the USS Edson conducted Naval Gunfire Support (NGFS) operations in the coastal waters of the Republic of Vietnam from December 9, 1965 to January 27, 1966 and conducted operations in support of the USS Hancock on Yankee Station in the Gulf of Tonkin.  It was noted, that upon review of the deck logs from November 1965 and December 1965, the logs do not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.

A DPRIS response to a request for information reflects that the USS Edson's command history for 1966 reflects that she was attached to the USS Hancock as rescue and support destroyer on Yankee Station from January 1 to January 27, 1966.  During the period February 10 to March 7, 1966, the USS Edson participated in NGFS in the coastal waters of the Republic of Vietnam, and Search and Rescue operations in the Gulf of Tonkin.  It was also noted that the ship escorted a truck convoy of the Third Marine Division along Route One from Da Nang to Lhu Bai.  DPRIS noted that it could not locate a "Lhu Bai" but that Phu Bai is 39.1 miles from Da Nang, and Route one runs along the coast of South Vietnam.  From February 19 to 21, 1966, the USSS Edson conducted NGFS operations in minor support of Operation Double Eagle II.  From March 8 to 19, it was in Taiwan and Hong Kong.  From March 20-24, 1966, it was attached to the USS Hancock on Yankee Station.  A review of the February 1966 deck logs revealed that from February 12- 17, 1966, it was anchored off the coast of Da Nang, Vietnam during NGFS operations.  On February 18, 1966, the ship departed the area for Search Air Rescue in the Gulf of Tonkin for the remainder of February. The DPRIS record reflects that the ship was not recorded as going up any river in the Republic of Vietnam during that time.  The DPRIS also notes that the Saigon River is far to the south of the DaNang area, is located in Southern Vietnam and rises near Phum Duanin in southeastern Cambodia, flows south and south-south east for 140 miles and empties in to the Nha Be river, which in turn empties into the South China Sea some 20 kilometers north-east of the Mekong Delta.  

A DPRIS response to a request for information reflects that it reviewed the March 13, 1964 through May 11, 1965 ship histories for the USS Trathen.  It was in the South China Sea in support of various Naval Operations off the coast of the Republic of Vietnam at times between September 5, 1964 and October 12, 1964.  The report is negative for any indication that the US Trathen docked in Vietnam with personnel going ashore, or that it traveled on an inland waterway of Vietnam.  Moreover, the Veteran has not alleged so. 

The USS Trathen (DD 530) and USS. Edson (DD 946) are destroyers as evidenced by the "DD" in the hull numbers.  Destroyers generally operated at varying distances off the Vietnam coast along the offshore "gun line".  These ships are generally referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and went ashore.  The Board acknowledges that destroyers did, on occasion, travel on the inland water ways of Vietnam.  As noted above, ships that traveled on the inland waterways are listed by VA.  The Board notes that VA lists more than 97 ships that operated temporarily on Vietnam's inland waterways or docked to shore; this list includes destroyers that operated on the Saigon River.  The Veteran's vessels are not listed as having traveled on an inland river, to include the Saigon River.  The Board finds that if the Veteran's vessels had traveled on the Saigon River, it would be reasonable for such to be noted in official records.  

The Veteran submitted a statement dated in July 2003, in which he stated that he was exposed to herbicides while escorting a truck convoy from Da Nang to the vicinity of Hue, and while in the Gulf of Tonkin.  (There is no competent credible evidence of record that Hue is near the Saigon river.) 

The Veteran testified at the February 2006 Board hearing that, on April 28, 1966, his ship was ordered to escort a Marine truck convoy from DaNang to "Quay".  He stated that the ship was "very close, very close to Beach Run, very close to shore."  The Veteran avers that for a period of time, the ship traveled on, what he believes, was the Saigon River.  He further contends that when he was "up river", he was given orders to fire a 50 caliber machine gun warning shots across the bow of "junk boats".  He testified that he fired three times.  He further testified that while up river, they took small arms fire. (See Board hearing transcript pages 5-7.)  The Board notes that the ship histories reflect that on April 28, 1966, the USS Edson arrived in Long Beach, California, after trips to the Philippines and Japan.  Thus, the Veteran's allegation as to the date of service in Vietnam is less than credible.

Although the record reflects that the USS Edson escorted a truck convoy in February 1966, the competent credible evidence of record does not reflect that the USS Edson would have been on the Saigon River.  Route 1 runs along the eastern coast of Vietnam; thereby, making it entirely plausible for the USS Edson to have escorted the convoy, while the ship was in the South China Sea, as the convoy traveled along the coast on land.  Such action is entirely more plausible than the Veteran's assertion that the USS Edson escorted the truck convoy from the Saigon river, which is not along the coast of Vietnam or along Route 1.  Geographically, it is more logical that the USS Edson was in the coastal waters off of Vietnam, and not on the Saigon river. 

The Veteran submitted a statement dated in April 2011, in which he stated that he cannot remember the exact dates when he went in the Delta/Saigon River.  He states that it was November 23 to December 6 1965 and/or February 10 to March 7, 1966.  He attached a document labeled "operating schedule" which lists those dates as pertaining to NGFS in South Vietnam and NGSF/ and SAR Operations in Tonkin Gulf.  

The Veteran's recall of the alleged date of travel on a Vietnamese waterway as being in November 1965, December 1965, February 1966, March 1966, or April 1966 is evidence that his memory is less than accurate.  The deck logs and ship histories which were made contemporaneous to the Vietnam war and the events during such, are more credible than statements made decades later.  See Curry v. Brown, 7 Vet 59 (1994).  

There is additional conflicting evidence, as discussed in detail below, as to whether the Veteran was on an inland waterway of Vietnam.  The Board finds that the lay statements are less credible than the official military records, to include deck logs, and the DPRIS findings. 

The evidence includes an electronic message by the claimant in which he states, in pertinent part and with regard to service on the USS Edson, as follows:

My station was at the .50 cal machine gun on the torpedo deck and CDR Haynes ordered me to fire warning shots across the bow of Sampans that were trying to approach us begging for food or whatever they were jabbering.  Farther up river, he noticed people running inside a tree line on shore and ordered me to fire in that area.  We also resupplied at least one of our river swift boats.

The claims file includes a statement from W.R., Jr. dated in May 2003.  He stated that from October 1965 to April 1966, the Veteran was actively engaged in close in gun fire support in South Vietnam and North Vietnam.  He noted that he and the Veteran enjoyed liberty ports in Taiwan, the Philippines, and Hong Kong.  He further stated that they engaged in "close in gunfire support we were routinely as close as one thousand yards from shore."  The statement does not support the Veteran' s assertion that he was on an in-land waterway.  

The claims file also includes an electronic message from K.W., dated in June 2006.  He stated that "I hope you remember that I was a machinist mate so I didn't see much when that happened [traveling on Saigon River].  I do remember going up the river, so far that we had to back out, (we couldn't' turn around).  I do remember seeing the shore and how close we were to it, but I was not on deck long just a few min."

An electronic message from E.C. dated in June 2006, reflects the statement of E.C. in pertinent part, as follows:

Absolutely I remember going 'up the river', though as you probably recall it was not like some rivers where the entrance as quite clearly marked, particularly in those days.  Saigon was a bit like New Orleans where you traverse a lot of broad low delta area before you reach the port.   . . . It would tax my memory to recall exactly how far we went, but I could certainly hazard a guess, and I could be fairly aggressive in my recollection.  I certainly remember the .50 caliber mounts on the torpedo deck, but do not presently recall specific incidents of their firing in the river.  Are you sure it was Captain Haynes?  I thought he was relieved by Captain Vermilya en route to Westpac. 

In written correspondence dated in June 2006, E.C. also stated that the USS Edson was "on numerous occasions" on close inshore locations and river basins and rivers of Vietnam.  He stated that this included "actually transiting a substantial distance up the Saigon River (the "River") in the direction of Saigon from the mouth of the River at Vung Tau, approximately 80 miles from Saigon."  He further stated that the trip involved frequent changes of course and speed, but he can "clearly recall the upriver transit was undertaken at relatively high speed" notwithstanding obstacles.  He further stated that river became too narrow to navigate, which limited Edson's ability to maneuver, increasing the risk to the ship in the event of an attack.  As a result, Edson did not continue farther upriver, but after operating for an extended period in the River, returned in the direction of Vung Tau.  

An unsigned electronic message reflects that the author's "memory is fading" but he remembers going up the Saigon river.  He remember that the ship was trying to do a shore bombardment on the other side of Saigon, and steamed up the river at a very slow pace.  He further stated that the ship had one as far up the river as possible and when the river began to shallow, the Edson was ordered to a different position and began turning around.   He states that they left the river at a very fast pace.  He further stated that with regard to firing a .50 caliber weapon, he remembers the incident, but is "not sure that it was on the trip up the Saigon River."  He further stated that he did not recall firing the .50 Cal on land.  He also stated that "another time that we were inland was when we went into Da Nang harbor."  He stated that he was on "two West Pac tours 65-66 and 66-67, trying to separate these two tours is difficult.  

In an undated typed statement, D.P stated that in Vietnam, the USS Edson "participated in many close in fire support missions in the Tonkin Gulf area and also the area of the Saigon River and all along the coast, where we provided support/stores and ammunition for the River Patrol Boats that patrolled the rivers.  There was also times that we were assigned to plane guard duty off the coast for our carrier aircraft going on and returning from their fire/bombing missions.  While in the river area, there were times that [the Veteran] was ordered to fire the 50. caliber machine guns to warn off Sampans that were trying to approach the EDSON.  There was at least one instance that the Captain ordered him to fire on supposed Viet Cong that were seen running along a tree line on shore, that the Captain observed with his binoculars.  We also observed aircraft that appeared to have some sort of spraying apparatus that we were told were spraying Agent Orange in the jungle areas.  After spending some pretty stressful time so close in, we finally left the area and headed for the U.S. making stops in Taiwan, Hong Kong, Japan, and the Philippines, arriving back in Long Beach on April 28, 1966."

An electronic message from A.S., dated June 2006, reflects that he remembers being ordered up the Saigon river and the ship being "suddenly recalled back to the gun line, I remember so well our full speed retreat back down the river . . . "  He further stated that both ADM Haynes and ADM Webster were on the bridge.  Another statement from A.S. states that the ship went perhaps 10 miles or more upriver.  In another statement, A.S. stated that he remembers hearing machine gun fire during their transit up the Saigon river, which was "perhaps 10 miles or more upriver.)  The Board notes that the ship history for the USS Edson reflects that the Commander of the USS Edson at the time of the convoy was Commander Vermilya, not commander Haynes.

An electronic message from G.B. states "I do remember being in the Saigon River, I just don't remember the 50 Cal part of the story.  I also remember us excorting [sic] a truck convoy.  I believe that was the first time it had been done.... I believe we were in DaNang Harbor as well during that cruise."

An electronic email from "W", dated in June 2006, reflects "I do remember that day - not many details - but I know we went up the river quite a ways!!"  Another statement from W.B. states that the ship was to travel into Saigon Harbor and up the Saigon River to a location where enemy patrol craft (we were told these were 'torpedo boats') were reported.  The ship moved slowly into the harbor and up the river - probably at around 10 knots.  The ship was on the river for what seemed a long time.  It seemed risky to go into a river that was only a quarter mile wide in a ship with as deep a draft as a Destroyer.  We were several miles into the river when it seemed we abruptly turned the ship around and headed back toward open sea."  He also states that he was told that the mission was aborted because there were more enemy craft than first reported and they were bearing down on them from their position further up the river.

An electronic message dated in June 2006 from G.S. states "I do not recall much about the trip up the river however I do remember we went up." 

In an electronic message, P.J. stated that he has the cruise book for the 65-66 West Pac tour and could not find a comment relating to the Veteran's assertion of going up the Saigon River and firing.  P.J. states "we were definitely as far south as the Saigon River."  He does not state that the ship was actually in the Saigon river. 

An electronic message from T.S. states "I vaguely remember being in the river, but that's about all.  I can't remember how far up the river we went, but we were definitely in the delta of either the Saigon or MeKong river on one of the cruises."

An electronic message from A.S. states, in pertinent part, "I do know that we went upriver because the small arms fire penetrated the skin of the upper deck bulkheads and we were hiding behind the computers.  Later, when we left we were going too fast to make the turn exiting the river and went out over the reef.  The problem was the Sonar dome.  Our draft was 33 feet, and the reef was less than that.  Fortunately we heeled over enough to lift the dome off the reef.  I don't know if that was the time you are referring to but I was told somebody was chasing us and that was why we were going so fast."  He also stated, "I am fairly sure it was early in the morning of Christmas Day 1965 we went up the Saigon River blowing up supply depots.  I remember because CDR Haynes put out a newsletter saying we did so much damage we were reported as 5 ships."  

An electronic message from R. M. states, in pertinent part, "I remember that we did go up the river but I don't recall how far.  A lot of things were done then that didn't make it into the log.  If we would have been fired on, then it probably would have been in the log.  R.M. enclosed a copy of his fitness report from March 14 1966 to February 16, 1967 to help correlate the dates of the incident. 

An electronic message from A.T. states "I was an ET during that cruise and was very unclear about our position along the coast or "up the river".  In fact, I have no memory of us ever going up the river, but the mouth of the river could be wide enough for us to be in it and me not aware of it.  ...I do have a few feet of motion picture that shows the Swift Boat, it also shows the 50 Cal on the starboard side, and shows a SamPan going by with some land in the background.  Whether that land is in the mouth of the river, I do not know.  In fact, I never thought it was.   . . . I do not have any recollection about going "up river" or of any shooting at the shores."

The claims file includes the deck log of the USS Edson from February 12, 1966 to February 18, 1966.  The commander is listed as J.J. Vermilya.  The deck log reflects that on February 12, 1966, the ship was on passage from Yankee Station to NGFS, An Cu Bay, Vietnam.  The entries reflect that the ship steamed from Yankee Station to the vicinity of Da Nang, and anchored in An Cu Bay, Vietnam.  A service member was noted to be missing.  On February 13, 1966, the ship continued to search for the missing service member between the anchored ship and the shoreline.  February 14, 1966 deck logs reflect that the Veteran was anchored at An Cu Bay, South Vietnam.  A February 15, 1966 deck log record reflects that the Veteran was underway for sea to rendezvous with the USS Guadalupe; it was also noted that the missing service member had been found and placed under protective custody.  A February 16, 1966 deck log entry reflects that the ship was steaming off the coast of South Vietnam in the vicinity of Da Nang.  5" mounts were fired pursuant to "Gunfire Support Mission."  A February 17, 1966 deck log entry reflects that the Veteran was anchored off the coast of South Vietnam in the vicinity of Phu Gia Lagoon.  A February 18, 1966 deck log entry reflects that the vessel was steaming with the USS Enterprise, the USS Hawkins from Yankee Station, 

The Board has considered the statements of the Veteran and of his "buddies" but finds that the objective evidence of record is more credible as to the location of the USS Edson during the Vietnam War.  In this regard, the Board notes that it has been more than 40 years since the Veteran served and that memories may fade over time.  The statements noted above are based on recollections of events that occurred four decades ago and, when taken as a whole, contain conflicting information.  The USS Edson has been reported, by one buddy, as having gone "very slow" up river; however, another buddy reported it as having gone up river at a "relatively high speed".  It has been reported as being fired upon by one buddy, and noted by another buddy that, if had been fired upon it would have been recorded; however, there is no evidence official record of it having been fired upon.  One buddy stated that he was "fairly sure" that the alleged Saigon River travel occurred on Christmas Day 1965; however, another buddy recalled it as being in early 1966, and another buddy stated it was either from his 1965-66 tour or from his 1966 to 1967 tour.  

The Veteran testified at the February 2006 Board hearing, that his ship was on, what he believed to be the Saigon River, on April 28, 1966.  However, in a statement dated in April 2011, he stated that could not remember the exact dates but it was November 23 to December 6, 1965 and/or February 10 to March 7, 1966.  

Several buddies have stated that the ship was on the Saigon River, but another buddy stated that he did not think it was on the river.  One buddy stated that the ship could not turn around on the Saigon river and had to back out of the river, while another buddy stated that the ship abruptly turned around to go back down river.  The Veteran recalled that the captain of the ship at the time of the alleged Saigon River travel was Captain Haynes and specifically notes that Captain Haynes ordered him to fire, yet a buddy believed that the captain was Captain Vermilya, and the ship history notes Captain Vermilya relieved Captain Haynes approximately nine days prior to the ship escorting the truck convoy.  One buddy recalled that the ship went at least 10 miles upriver; another buddy recalled they went approximately 80 miles upriver, and another buddy recalled that they went "several miles" up river.  

One buddy stated that the ship was as "close as one thousand yards from shore", while another buddy stated that the river was only 1/4 mile wide (440 yards).  One buddy said that he was told that the ship left the area and returned down river because there were enemy ships "bearing down" on them from their position further up river, another buddy stated he was told that they were being chased, another buddy stated that they went back down river because the river was too narrow to navigate, and another buddy stated that they went back down river because the river was too shallow.

One buddy stated that the ship began its travel upriver at Saigon Harbor, another buddy stated it was at Vung Tau, and another buddy stated it was either the delta of Saigon or Mekong.

In sum, the buddy statements contain inconsistencies which render them less than credible.  In addition, the official military records, contemporaneous to service and not made for financial compensation purposes, are found to be more credible. 

The Board also notes that an October 2003 VA examination report reflects that the Veteran reported that he was close enough to shore that "he could spit and touch and land on the ground."  He stated that he was touched by overhanging foliage or fronds of jungle plants, and that planes spraying [herbicides] flew over his ship.  The Board notes that the statement as to proximity to shore is inconsistent with the statement of one buddy that the ship was as "close as a thousand yards" at times, and inconsistent with the statement of the Veteran that, while on the Saigon river, he could not see if the people on shore were women because he did not have binoculars (but that his captain did).  

The Veteran's statement that planes flew over him, is also insufficient to render presumptive service connection as the evidence does not reflect, and he does not allege, that he was actually sprayed with herbicides.  A May 2003 VA examination report reflects that the Veteran denied that he was directly sprayed.  Moreover, as Agent Orange is an herbicide, it was used on plants, not ships and the open waters. 

As noted above, the USS Edson and USS Trathen are destroyers.  Destroyers primarily operated in the deep blue waters during the Vietnam war.  There are no military records in the claims file which reflect that these vessels went on an inland river.  They are not listed by VA as ships that went inland.  The Board finds that the VA and military records are more probative as to the actual course of the vessels than the statements of the veterans made four decades later for compensation purposes, or to aid the Veteran in obtaining compensation.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to herbicides, to include Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  He has denied that he handled herbicides or that he was directly sprayed.  Thus, he is not entitled to service connection for residuals of prostate cancer on a presumptive basis.

The Board will next consider whether the Veteran is entitled to service connection on a nonpresumptive basis.  A review of the Veteran's STRs is negative for any complaints of, or treatment for, a prostate disability.  The Veteran's report of medical examination for separation purposes, dated in August 1966, reflects that his systems were normal, with the exception of body scars and a tattoo.  Thus, the Board finds that the second element for entitlement to service connection has not been met.  

In addition, the Board finds that the third element for service connection, continuity of symptomatology since service or a competent clinical opinion causally relating a current disability to service, has not been met.  The earliest clinical evidence of prostate cancer is in 1995, approximately 27 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent medical evidence of record that the Veteran's prostate cancer is causally related to active service.  A December 2011 VA examination report with addendum, reflects that the examiner could not identify any event in service which could be the cause of the Veteran's prostate cancer, other than his alleged exposure to Agent Orange.  As the evidence of record is against a finding that the Veteran was exposed to herbicides in service, there is no identifiable event in service which could be the cause of the Veteran's prostate cancer.  

While the Veteran may sincerely believe that his disability is causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that prostate cancer is not the type of disability which a lay person is competent to provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Erectile dysfunction

The Veteran had prostate surgery in May 1995.  He contends that his erectile dysfunction developed immediately after his prostatectomy.  The first element for entitlement to service connection on a secondary basis requires evidence sufficient to show that a current disability exists.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  VA records reflect that the Veteran has erectile dysfunction.  Thus, the first element has been met.

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

The December 2011 VA examination report reflects the opinion of the examiner that the Veteran's erectile dysfunction is more likely than not the direct result of surgery for prostate cancer.  The Veteran is not service connected for prostate cancer; thus, he may not be service connected for a disability secondary to it. 

The Board has also considered whether the Veteran is entitled to service connection on a direct incurrence basis but finds that he is not.  The Veteran's STRs are negative for complaints of, or treatment for, erectile dysfunction.  Moreover, the Veteran contends that his erectile dysfunction began after his May 1995 surgery; approximately 29 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, and in the absence of continuity of symptomatology, a clinical opinion relating the Veteran's erectile dysfunction to service or to a service-connected disability, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral lower extremity peripheral neuropathy 

The Veteran has been diagnosed with peripheral neuropathy; thus, the Board finds that the first element has been met.

The Veteran avers that his peripheral neuropathy is due to herbicide exposure in service.  As noted above, the Board finds that there is no competent credible evidence of record that the Veteran was exposed to herbicides in service.  In addition, the Board notes that even if the Veteran were exposed to herbicides in service, service connection would still not be warranted on a presumptive basis.  Only acute and subacute peripheral neuropathy warrant presumptive service connection.  Acute and subacute, for VA purposes, means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See Note 2, 38 C.F.R. § 3.309.

The Veteran's STRs are negative for complaints of, or treatment for, peripheral neuropathy of the lower extremities.  The earliest clinical evidence of record is from 2004.  A March 2004 VA record reflects that the Veteran had "peripheral neuropathy and low B12 levels."

The claims file includes a VA clinical opinion dated in December 2011.  The VA examiner opined as follows:

The veteran's peripheral neuropathy of the lower extremity is associated with previous low B12 levels and prior alcohol use.  In as much as this examiner's understanding of the connection of Agent Orange with peripheral neuropathy, that clinical syndrome is of an acute or subacute nature, developing within a year of exposure to Agent Orange and resolving within 2 years of onset.  Given the fact that this veteran's symptoms and findings are of a chronic nature with onset decades after active duty, and given other likely common causes of it's etiology, this examiner would maintain that it is a condition that is less likely than not associated with Agent Orange. 

The Board has considered whether the Veteran has had continuity of symptomatology since service, but finds no competent credible evidence of such.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, the evidence does not reflect that the Veteran had symptoms of peripheral neuropathy in service, and he has not alleged such.  As noted above, the earliest clinical evidence is from 2004, approximately 38 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also notes that the Veteran filed a claim for VA compensation in 1968 for headaches, hemorrhoids, an ear disability, and a stomach disability, but he did not file a claim for entitlement to service connection for peripheral neuropathy.  The Board finds that if the Veteran had symptoms of peripheral neuropathy at that time, it would have been reasonable for him to have filed a claim for it when he filed his claim for four other disabilities.  He did not.  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin disabilities

The Veteran has been diagnosed with actinic keratosis and compound nevi; thus, the Board finds that the first element has been met.  

As noted above, the second element of a claim for entitlement to service connection on a direct-incurrence basis is an in-service disease or injury.  As stated above, there is no competent credible evidence of record that the Veteran was exposed to herbicides, and he is not presumed to have been so exposed.  The Veteran avers that his skin disabilities are due to herbicide exposure in service.  The Board notes that even if the Veteran were exposed to herbicides in service, service connection would still not be warranted on a presumptive basis.  The Veteran's skin disabilities are not disabilities for which presumptive service connection is warranted under 38 C.F.R. § 3.309.

The Veteran's STRs are negative for complaints of, or treatment for, a skin disability other than impetigo.  The STRs reflect that in April 1965, the Veteran sought treatment for impetigo.  He was treated with penicillin and soap.  His August 1966 report of medical examination for separation purposes reflects that his skin was normal upon clinical examination.  Thus, the evidence reflects that impetigo in service was acute and transitory as it had resolved by August 1966 with no residuals.  Impetigo is a contagious pyoderma caused by direct inoculation of the Staphylococcus aureus or occasionally a group A streptococcus into superficial cutaneous abrasions or compromised skin, usually on the face or a limb.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)  There is no indication in the claims file that the Veteran has a current skin disability causally related to impetigo in service.  

The earliest clinical evidence of a skin disability is more than three decades after separation from service.  A May 2003 VA clinical record reflects that the Veteran noted a lesion on his right temple, which he "first noticed" a year earlier, or in approximately 2002, more than three decades after separation from service.  It was also noted that he had been at a "9 News Health fair" and a dermatologist there had seen some scalp lesions.  The record further reflects that the Veteran reported that he had previously had cryotherapy to the right forehead which had resolved a lesion, and had biopsy of the left side of nose which was benign.  A March 2004 VA clinical record reflects a skin rash on the abdomen for "several months" and that the Veteran was followed at the dermatology clinical for multiple actinic keratoses.  A June 2004 VA clinical record reflects a dermatofibroma of the back, with no skin cancer noted.  

The third element for entitlement to service connection is competent credible evidence of a medical nexus or continuity of symptomatology since service.  The Board finds that this element has not been met.  

The Board has considered whether the Veteran has had continuity of symptomatology since service, but finds no competent credible evidence of such.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., skin irritations and abnormal markings).  However, he has not alleged a skin disability since service, and the evidence does not reflect such.  The Board also notes that the Veteran filed a claim for VA compensation in 1968 for headaches, hemorrhoids, an ear disability, and a stomach disability, but did not file a claim for entitlement to service connection for a skin disability.  The Board finds that if the Veteran had a skin disability at that time, it would have been reasonable for him to have filed a claim for it, when he filed his other claim for four other disabilities.  He did not.  In addition, upon VA examination in 1968, his only skin abnormality was noted to be a tattoo. 

The claims file includes a VA clinical opinion dated in December 2011.  The VA examiner opined as follows:

The veteran's dermatologic condition include: actinic keratosis which is a common condition associated with aging, sun exposure and genetics.  Chondrodermatitis nodularis of the ear: is a condition associated with local mechanical pressure on the external ear such as pillows.  Compound nevi, inflamed or otherwise: is a common condition associated with genetics, aging and irritation such as by shaving, clothing and neckwear.  Without any evidence clinically or by prior biopsies of blistering conditions, chloracne, dermatofibrosarcoma, or other dermatologic conditions that have been associated with Agent Orange, the veteran's conditions are judged by this examiner to be less likely than not conditions associated with exposure to  the herbicide Agent Orange and more likely related to their common causes as listed above. 

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of prostate cancer, status post radical prostatectomy with residual scar and mild urinary leakage, is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for inflamed compound nervus of the left neck, actinic keratosis of the scalp, and actinic keratosis of the forearm, is denied.

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


